
	
		I
		112th CONGRESS
		2d Session
		H. R. 5879
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mrs. Noem (for
			 herself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to modify the
		  ineligibility requirements for producers that produce an annual crop on native
		  sod, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect our Prairies
			 Act.
		2.Crop production
			 on native sod
			(a)Federal crop
			 insuranceSection 508(o) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(o)) is amended—
				(1)in paragraph
			 (1)(B), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
				(2)in paragraph
			 (2)(A), by striking for benefits under— and all that follows
			 through the period at the end and inserting
					
						for—(i)a
				portion of crop insurance premium subsidies under this subtitle in accordance
				with paragraph (3);
						(ii)benefits under
				section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C. 7333); and
						(iii)payments
				described in subsection (b) or (c) of section 1001 of the Food Security Act of
				1985 (7 U.S.C. 1308).
						;
				and
				(3)by striking
			 paragraph (3) and inserting the following:
					
						(3)Administration
							(A)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in paragraph (2)—
								(i)paragraph (2)
				shall apply to 65 percent of the transitional yield of the producer; and
								(ii)the crop
				insurance premium subsidy provided for the producer under this subtitle shall
				be 50 percentage points less than the premium subsidy that would otherwise
				apply.
								(B)Yield
				substitutionDuring the period native sod acreage is covered by
				this subsection, a producer may not substitute yields for the native sod
				acreage.
							.
				(b)Noninsured crop
			 disaster assistanceSection 196(a)(4) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(4)) is amended—
				(1)in subparagraph
			 (A)(i), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
				(2)in subparagraph
			 (B)(i), by striking for benefits under— and all that follows
			 through the period at the end and inserting
					
						for—(I)benefits under
				this section;
						(II)a portion of crop
				insurance premium subsidies under the Federal Crop Insurance Act (7 U.S.C. 1501
				et seq.) in accordance with subparagraph (C); and
						(III)payments
				described in subsection (b) or (c) of section 1001 of the Food Security Act of
				1985 (7 U.S.C. 1308).
						;
				and
				(3)by striking
			 subparagraph (C) and inserting the following:
					
						(C)Administration
							(i)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in subparagraph (B)—
								(I)subparagraph (B)
				shall apply to 65 percent of the transitional yield of the producer; and
								(II)the crop
				insurance premium subsidy provided for the producer under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.) shall be 50 percentage points less than
				the premium subsidy that would otherwise apply.
								(ii)Yield
				substitutionDuring the period native sod acreage is covered by
				this paragraph, a producer may not substitute yields for the native sod
				acreage.
							.
				(c)Cropland
			 report
				(1)BaselineNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the cropland acreage in each county and
			 State, and the change in cropland acreage from the preceding year in each
			 county and State, beginning with calendar year 2000 and including that
			 information for the most recent year for which that information is
			 available.
				(2)Annual
			 updatesNot later than January 1, 2014, and each January 1
			 thereafter through January 1, 2017, the Secretary of Agriculture shall submit
			 to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes—
					(A)the cropland
			 acreage in each county and State as of the date of submission of the report;
			 and
					(B)the change in
			 cropland acreage from the preceding year in each county and State.
					
